Citation Nr: 1425107	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-01 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial increased rating for an anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alpha Veterans Disability Advocates


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Regional Office Hearing before a Decision Review Officer in March 2012.  A transcript of the hearing has been associated with the claim file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On VA examination in April 2012, the psychologist noted that the Veteran exhibited increased depressive symptoms including fatigue, decreased libido, and decreased concentration.  The psychologist also noted that a sleep disorder had not been ruled out and that it would be speculative to attribute the Veteran's chronic sleep impairment, decreased concentration, mild memory loss, irritability, and disturbance of motivation to a mental health disorder because the aforementioned symptoms could have been the direct result of sleep deprivation due to a physiological condition.  

VA treatment records following the April 2012 VA examination indicate the Veteran underwent a sleep study and was prescribed a CPAP machine.  While the Veteran reported that his sleep improved, he continued to report symptoms of fatigue.  

Here, a deficiency in the record prevented the VA psychologist from attributing certain symptoms to the Veteran's service-connected anxiety disorder.  However, additional VA treatment records following the April 2012 VA examination address the additional facts; namely a current diagnosis of sleep apnea, missing from the record during the previous examination.  Accordingly, a new VA examination is required to assess which, if any, current symptoms are attributable to the Veteran's anxiety disorder.

The Veteran received treatment for his anxiety disorder at the West Haven Vet Center.  Records of such treatment, however, do not appear to have been associated with the claim file.  On remand, all relevant private treatment records, as well as any outstanding VA treatment records pertaining to the issues on appeal must be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of the Veteran's VA treatment records from the VA Medical Centers (VAMCs) in West Haven, Connecticut dated since April 2013.  All reasonable attempts must be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  (West 2002) and 38 C.F.R. § 3.159(e) (2013).

2.  Make the necessary arrangements, including obtaining any necessary release forms, to obtain treatment records pertaining to the Veteran's treatment for an anxiety disorder at the West Haven Vet Center.  All reasonable attempts must be made to obtain such records.  If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  (West 2002) and 38 C.F.R. § 3.159(e) (2013).

3. Then, schedule the Veteran for a VA psychiatric examination.  The claim file, to include any relevant documents in the Veteran's electronic claim folders  and a complete copy of this REMAND must be reviewed in conjunction with the examination. The VA examination report must indicate that this has been accomplished.  All necessary studies and tests must be conducted.

Following examination of the Veteran, the examiner must identify the current nature and severity of the Veteran's anxiety disorder.  The examiner must conduct a detailed mental status examination.

The examiner must expressly discuss the effect, if any, of the Veteran's anxiety disorder on his social and occupational adaptability.  With respect to occupational functioning, the examiner must opine as to whether the Veteran's service-connected disabilities, in the aggregate, render him unable to secure or follow a substantially gainful occupation. 

The examiner must assign a Global Assessment of Functioning (GAF) score for the Veteran's anxiety disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, readjudicated the claims.  If either of the benefits sought on appeal remain denied, the Veteran and his representative are to be furnished with a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



